internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no district_director lmsb communications technology media lm ctm 263a tam-125295-06 taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ------------------------------------ --------------------- ---------------------------------------------- ---------------------- -------------------------------------------- ----------------- legend taxpayer representatives services asset amount a amount b amount c ------------------------------------- ----------------------------------------------------------------------------- ----------------------------------------------------------------------- ------------------------ --------------------------------- -------------------- -------------------- ---------------- - ------------------ ----------------- ------------------ ------------------ ------------------ ------------------ ------------------ ------------------ ------------------ tam-125295-06 amount d amount e amount f amount g amount h amount i amount j amount k affirmative issue ----------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- - --------------------------------------------------------------------------------------------------- affirmative issue ----------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- - -------------------------------------------------------------------------------------------------- affirmative issue ----------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- -- --------------------------------------------------------------------------------------------------- issue whether taxpayer’s method_of_accounting for mixed_service_costs was an issue under consideration within the meaning of sec_3 of revproc_2002_9 2002_1_cb_327 as modified and clarified by announcement 2002_1_cb_561 modified and amplified by revproc_2002_19 2002_1_cb_696 and amplified clarified and modified by revproc_2002_54 2002_2_cb_432 when taxpayer filed the form_3115 c on date conclusion taxpayer’s method_of_accounting for mixed_service_costs was an issue under tam-125295-06 consideration within the meaning of sec_3 of revproc_2002_9 when taxpayer filed the form_3115 c on date facts taxable_year on date taxpayer submitted a form_3115 form a effective for the ------- taxable_year seeking permission to change its method_of_accounting with respect to self-constructed property pursuant to sec_263a of the internal_revenue_code and the income_tax regulations thereunder form_3115 a was filed under the automatic consent procedures of revproc_2002_9 taxpayer a provider of services uses an overall accrual_method and a calendar in its form_3115 a taxpayer proposed to allocate mixed_service_costs under the simplified_service_cost_method for all qualified_property using the labor-based allocation_ratio permitted by sec_1_263a-1 taxpayer included in its form_3115 a an explanation of the legal reasoning supporting the proposed change that discussed its qualification to use the simplified_service_cost_method for its mixed_service_costs and its position on the issue of when assets are produced on a routine and repetitive basis taxpayer reported on the form_3115 a that its proposed change in accounting_method resulted in a sec_481 adjustment of amount a that would be reported in in taxpayer reported a sec_481 adjustment of amount b related to its form_3115 a taxpayer filed a superseding form_3115 form b on or about date which related to the same change in method_of_accounting requested on form_3115 a specifically its accounting_method for mixed_service_costs taxpayer’s tax returns for ------- and ------- were placed under examination in date during may of taxpayer informed the team coordinator involved in the examination of three claimed adjustments affirmative issue affirmative issue and affirmative issue to its ------- and ------- tax returns affirmative issue affirmative issue and affirmative issue all proposed adjustments relating to the change in method_of_accounting requested on its form_3115 a and contain the following paragraph effective for the ------- tax_year taxpayer filed form_3115 application_for change in accounting_method under revproc_2002_9 and notice_2003_59 under the new method taxpayer will determine the amount of mixed_service_costs related to self constructed assets that are required to be capitalized under the simplified service cost with the labor based allocation method for book purposes taxpayer will continue to use its current method tam-125295-06 the team manager and team coordinator responsible for examining taxpayer’s returns met with taxpayer on date the purpose of the meeting was to disclose the issues that were going to be examined and the time line for the audit the examining team verbally indicated during the meeting that the change in method_of_accounting on form_3115 a for self-constructed property would be audited taxpayer was further advised that the internal_revenue_service service was looking into the issue of self-constructed property under sec_263a with numerous other taxpayers throughout the country in services and related industries the service issued to taxpayer on date idrs no no no and no which relate to form_3115 a idr no states subject - affirmative issue description of documents requested for the schedule m-1 line reported an amount c tax expense for uniform capitalization rate your affirmative issue has requested that this amount be decreased to amount d which results in additional taxable_income of amount e please provide all workpapers sic and supporting documentation used in the determination of the above amounts subject - affirmative issue description of documents requested for the schedule m-1 line reported an amount f book expense for uniform capitalization rate your affirmative issue has requested that this amount be increased to amount g which results in additional taxable_income of amount h please provide all workpapers sic and supporting documentation used in the determination of the above amounts idr no states the examining team and taxpayer do not agree on each of the following alleged facts at the date meeting the examining team advised taxpayer that the definition of routine and repetitive was the main area of contention taxpayer does not agree it was so advised the team coordinator read from his outline at the date meeting which included statements regarding routine and repetitive taxpayer states it was not so advised that it was not provided with a copy of the outline and that it had not been made aware of the outline’s content until after it filed a form_3115 on date related to its mixed_service_costs on several occasions after date but before date the team coordinator mentioned to taxpayer that the definition of routine and repetitive was the main area of contention taxpayer does not agree that it was so advised tam-125295-06 idr no states idr no states subject - 263a m-1 description of documents requested for the schedule m-1 line reported a amount i tax expense for uniform capitalization rate please provide all workpapers sic and supporting documentation used in the determination of the above amounts subject - form 3115-263a description of documents requested for the this idr relates to your change in method_of_accounting for determining the capitalizable portion of mixed_service_costs the total sec_481 adjustment on form a for is amount j note - the actual m-1 on the return was amount k please provide all schedules worksheets detailed computations written procedures and other documents used sic a adjustment above to compute the the team coordinator spoke with taxpayer on date about its idr responses taxpayer agreed to bring in the requested documentation for its responses to idrs no no no and no and to have representatives available to explain their content on date the service released revrul_2005_53 2005_35_irb_425 clarifying the types of property that qualify as eligible under sec_1_263a-1 and sec_1_263a-2 and how the terms routine and repetitive are interpreted for this purpose on date the treasury_department and service released for publication final and temporary regulations t d fr and by cross reference proposed_regulations reg-121584-05 fr concerning the capitalization of costs under the simplified_service_cost_method and the simplified_production_method for self-constructed assets that are constructed on a routine and repetitive basis in the ordinary course of a taxpayer’s business a meeting was held on date with the team coordinator taxpayer and representatives taxpayer provided documentation for the sec_263a calculation for taxable_year ending december and a summary schedule that detailed the claimed sec_263a computation for taxable years through taxpayer’s documentation contained an index and work papers that supported taxpayer’s tam-125295-06 computation of the sec_481 adjustment reflected on its form_3115 a the team coordinator asked if the documentation identified the self-created assets that were subject_to sec_263a in the computation taxpayer stated that the documentation did not identify specific assets and that creating a list of the actual assets would be a huge undertaking taxpayer stated that all assets that were coded as asset on the books were included in the computation the team coordinator orally asked taxpayer to provide a description of the kinds of assets that are typically created and classified as asset and to provide copies of the documentation for the sec_263a computation this is the first request oral or otherwise for the asset description that taxpayer had received at this point taxpayer determined that it was required to change from the simplified_service_cost_method effective for based on the published guidance released in date involving self-constructed property under sec_263a accordingly taxpayer filed a form_3115 form c to change its method_of_accounting pursuant to sec_1 263a- 1t k and revproc_2002_9 taxpayer sent via fedex to the national_office its form_3115 c for delivery on date taxpayer placed a copy of the form_3115 c on the team coordinator’s desk on date shortly after date the service asked taxpayer to explain its position that its method_of_accounting for mixed_service_costs under sec_263a and the regulations thereunder was not under consideration when it filed its form_3115 c taxpayer provided the service on date with a memorandum articulating its position that its method_of_accounting for mixed_service_costs was not under consideration when it filed its form_3115 c to change from the simplified_service_cost_method subsequent to the taxpayer filing the form_3115 c the service issued idr no to taxpayer on date idr no states description of documents requested this is a follow-up to idr no provide a summary schedule by year of the self-constructed assets that are included in your form a simplified_method change the summary should show the dollar amount of assets for each year by class_life ie sic year 5-year 7-year 10-year 12-year 15-year 20-year year year 39-year 40-year property provide a description of the types of assets and the production processes that are involved in self-constructing the assets in each class_life the service issued idr no to taxpayer on date idr no states in relevant part tam-125295-06 for the this is a follow-up to idr no on date you filed form a in which permission was requested the method_of_accounting for self-constructed property pursuant to 263a sic and the regulations there under sic you proposed to allocate mixed_service_costs under the simplified_service_cost_method for all qualified_property using the labor-based allocation_ratio allowed by treas reg sic 263a-1 h to change the question of whether taxpayer’s method_of_accounting for its mixed service sec_1_446-1 provides that except as otherwise expressly provided in the idr also asked taxpayer to explain among other items why certain of its self- constructed assets to which it applied the simplified_service_cost_method as of date when it filed the form_3115 a qualified as routine and repetitive as defined in revrul_2005_53 costs was an issue under consideration at the time taxpayer filed the form_3115 c was referred to the national_office for technical_advice law and analysis sec_446 provides that except as otherwise expressly provided in chapter of the code a taxpayer who changes the method_of_accounting on the basis of which he regularly computes his income in keeping his books shall before computing his taxable_income under the new method secure the consent of the secretary chapter of the code and the regulations thereunder a taxpayer who changes the method_of_accounting employed in keeping his books shall before computing his income upon such new method for purposes of taxation secure the consent of the commissioner consent must be secured whether or not such method is proper or is permitted under the code or regulations thereunder administrative procedures under which taxpayers will be permitted to change their methods_of_accounting the administrative procedures shall prescribe those terms and conditions necessary to obtain the commissioner's consent to effect the change and to prevent amounts from being duplicated or omitted sec_481 provides that in computing the taxpayer’s taxable_income for any taxable_year if such computation is under a method_of_accounting different from the method under which the taxpayer’s taxable_income for the preceding_taxable_year was computed then there shall be taken into account those adjustments which are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted except there shall not be taken into account any sec_1_446-1 provides that the commissioner may prescribe tam-125295-06 adjustment in respect of any taxable_year to which this section does not apply unless the adjustment is attributable to a change in the method_of_accounting initiated by the taxpayer sec_1_263a-1 provides a simplified_method for determining capitalizable mixed_service_costs incurred during the taxable_year with respect to eligible_property ie the aggregate portion of mixed_service_costs that are properly allocable to the taxpayer’s production or resale activities sec_1_263a-1t k provides in relevant part that a change in a taxpayer’s treatment of mixed_service_costs to comply with sec_1_263a-1t is a change in method_of_accounting to which the provisions of sec_446 and sec_481 and the regulations thereunder apply see sec_1_263a-7 for a taxpayer’s first taxable_year ending on or after date the taxpayer is granted the consent of the commissioner to change its method_of_accounting to comply with sec_1_263a-1t provided the taxpayer follows the administrative procedures as modified by paragraphs k through of sec_1_263a-1t issued under sec_1_446-1 for obtaining the commissioner’s automatic consent to a change in accounting_method sec_1_263a-1t k provides that any limitations on obtaining the automatic consent of the commissioner do not apply to a taxpayer seeking to change its method_of_accounting to comply with sec_1_263a-1t for its first taxable_year ending on or after date sec_1_263a-1t k provides that a taxpayer that changes its method_of_accounting in accordance with sec_1_263a-1t k to comply with sec_1_263a-1t does not receive audit protection if its method_of_accounting for mixed_service_costs is an issue under consideration at the time the application is filed with the national_office revproc_2005_53 provides guidance as to what types of property constitute eligible_property under sec_263a and the regulations thereunder specifically revproc_2005_53 holds in relevant part that a taxpayer's production of property will be considered routine and repetitive for purposes of sec_1_263a-1 and sec_1 263a- b i d only if the property is mass-produced ie numerous identical goods are manufactured using standardized designs and assembly line techniques or the produced property has a high degree of turnover ie the costs of production are recovered over a relatively short amount of time revproc_2002_9 provides the exclusive procedures by which a taxpayer may obtain the automatic consent of the commissioner to make the changes in method_of_accounting described in that revenue procedure's appendix accounting for an item is an issue under consideration for the taxable years under examination if the taxpayer receives written notification for example by examination sec_3 of revproc_2002_9 provides that a taxpayer's method of tam-125295-06 plan information_document_request idr or notification of proposed adjustments or income_tax examination changes from the examining agent s specifically citing the treatment of the item as an issue under consideration for example a taxpayer’s method of pooling under the dollar-value last-in_first-out lifo inventory_method is an issue under consideration as a result of an examination plan that identifies lifo pooling as a matter to be examined but it is not an issue under consideration as a result of an examination plan that merely identifies lifo_inventories as a matter to be examined similarly a taxpayer’s method of determining inventoriable costs under sec_263a is an issue under consideration as a result of an idr that requests documentation supporting the costs included in inventoriable costs but it is not an issue under consideration as a result of an idr that requests documentation supporting the amount of cost_of_goods_sold reported on the return the question of whether a method_of_accounting is an issue under consideration may be referred to the national_office as a request for technical_advice under the provisions of revproc_2001_2 2001_1_irb_79 or any successor we have been asked to rule on whether taxpayer’s method_of_accounting for mixed_service_costs was an issue under consideration within the meaning of sec_3 of revproc_2002_9 when taxpayer filed the form_3115 c on date to make this determination we must decide whether taxpayer received written notification from the examining agent s specifically citing the treatment of mixed_service_costs as an issue under consideration prior to date the examining team issued idrs no no no and no to taxpayer on date these four idrs constitute the only pertinent written documents received by taxpayer from the examining team before date idrs no no and no make no direct reference to taxpayer’s service_costs or mixed_service_costs considered in isolation therefore these idrs would not be sufficient to place under consideration taxpayer’s method_of_accounting for mixed_service_costs however idrs no no and no do refer to affirmative issue affirmative issue and affirmative issue which taxpayer submitted to the examining agents in date affirmative issue affirmative issue and affirmative issue all relate to form_3115 a and taxpayer’s method_of_accounting for mixed_service_costs which are expressly referenced and described in some detail affirmative issue affirmative issue and affirmative issue would be sufficient to place under consideration taxpayer’s method_of_accounting for mixed_service_costs if they had been issued by the examining agent rather than taxpayer accordingly idrs no no and no are also sufficient to place under consideration taxpayer’s method_of_accounting for mixed_service_costs because they expressly reference affirmative issue affirmative issue and affirmative issue idr no cites taxpayer’s method_of_accounting for determining the capitalizable portion of mixed_service_costs on its face this satisfies the requirement tam-125295-06 of section dollar_figure of revproc_2002_9 that the written notice specifically cite the treatment of the item mixed_service_costs and thus taxpayer’s method_of_accounting for mixed_service_costs was placed under consideration by the issuance of idr no of the examples cited in sec_3 idr no is most analogous to the first sentence in the second example similarly a taxpayer’s method of determining inventoriable costs under sec_263a is an issue under consideration as a result of an idr that requests documentation supporting the costs included in inventoriable costs idr no requested documentation supporting the capitalizable portion of its mixed_service_costs under sec_263a included in taxpayer’s sec_481 adjustment involving the simplified_service_cost_method of accounting for its mixed_service_costs however idr no is even more specific and narrowly tailored than the example and precisely identifies the item mixed_service_costs as opposed to the larger grouping of all inventoriable costs under sec_263a in the example specificity of idr no taxpayer raises a number of arguments why idr no was not sufficient to place under consideration its method_of_accounting for mixed_service_costs taxpayer argues that idr no does not place under consideration its method_of_accounting for mixed_service_costs because it lacks the specificity required by section dollar_figure of revproc_2002_9 a reference to simplified_service_cost_method taxpayer asserts that idr no lacks specificity because it does not explicitly identify the simplified_service_cost_method as taxpayer’s method_of_accounting for mixed_service_costs section dollar_figure of revproc_2002_9 provides that the written notice must specifically cite the treatment of the item as an issue under consideration we do not believe that this language requires the written notice to include the label or title of a method_of_accounting such as simplified_service_cost_method or simplified_production_method to achieve the requisite level of specificity the simplified_service_cost_method is only one of several methods_of_accounting that may be used to account for mixed_service_costs the reference in idr no to taxpayer’s method_of_accounting for determining the capitalizable portion of mixed_service_costs is sufficient in itself to specifically cite taxpayer’s treatment of mixed_service_costs as an issue under consideration further we do not see how the additional reference to the simplified_service_cost_method would have provided material information or clarification taxpayer was aware that its treatment of mixed_service_costs was the simplified_service_cost_method in addition idr no references taxpayer’s form_3115 a which taxpayer filed for the sole purpose of changing its method_of_accounting to allocate mixed_service_costs tam-125295-06 under the simplified_service_cost_method for all qualified_property using the labor-based allocation_ratio under sec_263a and the regulations thereunder in addition taxpayer wrote an explanation of the legal reasoning supporting the proposed change in its form_3115 a that discussed its qualification to use the simplified_service_cost_method for its mixed_service_costs and included its position on assets produced on a routine and repetitive basis taxpayer only had one change in method_of_accounting for its mixed_service_costs and there can be no doubt that its method_of_accounting for determining the capitalizable portion of mixed_service_costs is the simplified_service_cost_method b item under examination taxpayer argues that idr no lacks specificity because the item at issue is the simplified_service_cost_method itself and idr no does not specifically cite its treatment of the simplified_service_cost_method as an issue under consideration as required by section dollar_figure of revproc_2002_9 this argument is based upon an incorrect construction of the term item which refers to a class or type of revenue or expense to which a method_of_accounting applies the item at issue is taxpayer’s mixed_service_costs rather than taxpayer’s method_of_accounting for such costs or taxpayer’s use of the simplified_service_cost_method properly construed therefore section dollar_figure of revproc_2002_9 requires that the written notice specifically cite the treatment of taxpayer’s mixed_service_costs which idr no does c deficiencies of accounting_method taxpayer argues that idr no lacks specificity because it does not indicate that there were questions about whether taxpayer was qualified to use the simplified_service_cost_method or whether taxpayer’s production was routine or repetitive section dollar_figure of revproc_2002_9 requires only that the written notice cite the treatment of the item as an issue under consideration in the examination there is no requirement that an examining agent list every possible deficiency or impropriety of the treatment to achieve the requisite specificity such a requirement would be impractical and pointless examining agent have subjective knowledge suggesting that the treatment of the item is improper at the time when written notification is issued an examining agent can place the treatment of an item under consideration in the planning stage of an examination and prior to the issuance of idrs or the performance of any substantive work to identify improprieties in the treatment of the item see the discussion in plrs and particular reasons why taxpayer’s treatment of mixed_service_costs might be improper accordingly idr no does not lack specificity because it fails to reference similarly section dollar_figure of revproc_2002_9 imposes no requirement that the tam-125295-06 examination limited to sec_481 adjustment the statutorily defined function of a sec_481 adjustment is to prevent taxpayer argues that idr no 11’s only purpose was to reconcile numbers and verify the accuracy of the sec_481 adjustment associated with its form_3115 a taxpayer maintains that verifying the calculation of the sec_481 adjustment of an accounting_method change is a completely separate issue from examining the propriety of the old and new accounting methods therefore taxpayer argues its method_of_accounting for mixed_service_costs was not placed under consideration when the service inquired as to the accuracy of its sec_481 adjustment in idr no we disagree idr no requests documentation that would support the classification and amounts of costs that went into the computation of the sec_481 adjustment on the form_3115 a related to its change in method_of_accounting for mixed_service_costs the examination of the sec_481 adjustment necessarily implies that taxpayer’s old and new accounting methods for mixed_service_costs will be examined indeed we believe that it is impossible to examine a sec_481 adjustment except in the trivial sense of verifying arithmetic without also examining the old and new methods duplications and omissions of income or deductions caused by the change from one accounting_method to another examining a sec_481 adjustment requires determining the existence and nature of any duplications or omissions and verifying their amounts this cannot be done without understanding the operation of the old and new methods_of_accounting thus examining a sec_481 adjustment requires an examination of the old and new methods_of_accounting and a written notice referencing a sec_481 adjustment places under consideration the item involved in the underlying change in method_of_accounting no after it filed its form_3115 c taxpayer asserts that for the first time these idrs addressed the simplified_service_cost_method for its property using a labor-based allocation_ratio allowed by the regulations and requested information on asset produced on a routine and repetitive basis taxpayer further contends that if the issue of its use of the simplified_service_cost_method for its mixed_service_costs was already under consideration there would have been no need to send these additional idrs as stated above we believe the issue of taxpayer’s method_of_accounting for mixed_service_costs was under consideration before it filed its form_3115 c so we do not agree with taxpayer that idrs no and no first addressed taxpayer’s use of the simplified_service_cost_method we also reject taxpayer’s contention that the service did not need to issue idrs no and no if the simplified_service_cost_method was under consideration and consequently their issuance is proof that its taxpayer places emphasis on the fact that the service issued idrs no and subsequent issuance of idrs no and no tam-125295-06 method_of_accounting for mixed_service_costs was not under consideration the service may issue information document requests it feels are necessary to obtain the relevant information to the issues under examination during the course of an audit also discussed earlier information document requests are often issued at the beginning of an exam and before the agents have identified any improprieties or deficiencies with issues under examination accordingly it is often the case that the service will issue idrs throughout the audit cycle to follow-up on a previously issued examination plan or idr all we can take from the issuance of idr no and idr no is that the service sought to obtain additional information concerning taxpayer’s use of the simplified_service_cost_method accounting for mixed_service_costs was an issue under consideration within the meaning of sec_3 of revproc_2002_9 when taxpayer filed the form_3115 c on date accordingly taxpayer does not have audit protection for its change in method_of_accounting request made pursuant to sec_1_263a-1t k on its form_3115 c for its mixed_service_costs caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent based on the facts of this case we conclude that taxpayer’s method of
